Citation Nr: 0829308	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-30 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for psychiatric disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 2001 to 
September 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by the 
Department of Veterans Affairs (VA) Portland, Oregon Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran was treated for major depressive disorder on 
active duty prior to his deployment to Iraq, and following 
his redeployment to the United States.   

2.  The veteran served as a scout with the 1st Squadron 2nd 
Armored Cavalry Regiment, a combat unit, in Iraq.  

3.  The veteran was examined for VA purposes in February 
2005, and diagnosed to have Post Traumatic Stress Disorder 
(PTSD), based on his service with his combat unit in Iraq, 
with Major Depressive Disorder.

CONCLUSION OF LAW

PTSD, with major depressive disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The analysis here may be briefly stated.  As indicated above, 
the veteran served on active duty from 2001 to 2004.  In the 
months leading up to his deployment to Iraq (in April 2003), 
he was provided psychiatric treatment at Fort Polk, Louisiana 
for major depressive disorder.  While deployed to Iraq, (from 
April 2003 to July 2004), the veteran served as a scout with 
the 1st Squadron 2nd Armored Cavalry Regiment, which performed 
its combat mission while in Iraq.  Upon his re-deployment to 
the United States, the veteran resumed his psychiatric 
treatment at Fort Polk for the brief period of time prior to 
his discharge from service.  The veteran was honorably 
discharged from service in September 2004.  The following 
month, the veteran submitted his claim for service connection 
for psychiatric disability to VA.  Four months after that, in 
February 2005, the veteran was examined for VA purposes in 
connection with his claim.  Following that examination, the 
veteran was diagnosed to have PTSD based on the combat 
experiences with his unit in Iraq, with major depressive 
disorder.  

With the resolution of any reasonable doubt as may be present 
in the unique circumstances of this case in favor of the 
veteran, the Board concludes that the criteria to establish 
service connection for psychiatric disability are met.  


ORDER

Service connection for PTSD with major depressive disorder is 
granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


